DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2021 has been entered.

Drawings
The drawings are objected to because the drawings are extremely blurry and the details of the system (for instance the details of the rod 121) cannot be clearly seen or discerned.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “the resilient stopper is moved sidewardly to open the channel”.
Claim 4 recites, “a resilient element arranged below said flip cover, a ball track arranged on said connecting bar, and a ball transfer unit arranged on a side of said channel at a position corresponding to said ball track, such that said resilient element, said ball transfer and said ball transfer unit are configured to transfer a downward force at said flip cover into a sideward force at said resilient stopper.”

The specification recites (para 0021):
“When the cat feels like to toilet, it can climb up to the flip cover 112 of the toilet body 11 through the step 114, and then the flip cover 112 is pressed down due to the weight of the cat, such that the resilient element 122 generates a pressing resilience force to turn the resilient stopper 12 to a side. Because a ball track 1211 is arranged on the connecting bar 121 and a ball transfer unit 1111 is arranged in the side of the channel 111 at the position corresponding to the ball track 1211 of the connecting bar 121, when the flip cover 112 is pressed down to press the connecting bar 121, the ball track 1211 of the connecting bar 121 and the ball transfer unit 1111 at the outside affixing end are coordinated to slide downward and sideward to open the opening below the channel 111. As long as the cat keeps standing (or squat) on the flip cover 112, the opening below the channel 111 stays opened, so as to allow the excrement to successfully falling into the excrement collection drawer 13 via the channel 111 and to be dissolved in the water. When the cat leaves the flip cover 112, the resilient element 122 springbacks so as to return the resilient stopper 12 to its original position and close the opening below the channel 111, that can actually seal the smell and block its diffusion so as to avoid the smell of the excrement from spreading to the house via the channel 111.”
As written a linear movement (up and down) by the cat sitting on the flip cover imparts a sideways (left right) movement on the resilient stopper 12. There is no description of how the movement is being converted from up-down to side to side. Pushing down on a device would result in pushing down on the resilient stopper in the same direction as per the laws of physics. The drawings in no way remedy the issues as first they are poor quality and additionally do not show any mechanism the translate the linear motion to a sideways motion. Applicants describes and claims a “ball track” but gives no explanation of what a ball track is. The figures, while labeling the ball track as element 1211, cannot be discerned as to what is 1211 because they are extremely blurry. The term “ball track” is not a term of the art and applicant provides no explanation of what they mean by this name. Applicant further describes and claims a “ball transfer unit” but again gives no description of what a ball transfer unit is. Ball transfer unit is not a term of the art. If assuming the ball transfer unit is a ball and the ball track is where the ball is rolling (similarly to the ball rolling in track of a drawer) then this would not impart 
Claims 2-4 are rejected based on their dependency on 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “a ball track”.  It is unclear from applicant’s specification as to what a ball track is (see 112a rejection above).
Claim 4 recites, “a ball transfer unit”. It is unclear from applicant’s specification as to what a ball transfer unit is (see 112a rejection above).
Claim 4 recites, “said ball transfer”. There is insufficient antecedent basis for this limitation in the claims. It is assumed applicant meant “said ball track”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. 4,271,544) in view of Matsuo et al. (2009/0000559).
Regarding claim 1, Hammond teaches a pet toilet device, comprising: 
a toilet body 10/19 (Figure 4) having a channel 37 and an accommodating space therein (See Annotated Figure 4 below; Reference A) and comprising a flip cover 10 (top portion) arranged on a surface thereof, wherein said channel has an 5opening (Annotated Figure 4; Reference B) in a bottom thereof and said accommodating space is arranged below and communicates with said channel, wherein said flip cover has a through hole 3 arranged in a middle thereof and communicates with said channel;
 a resilient stopper 27 which is connected with said flip cover and arranged below said channel to resiliently block and open said opening at said bottom of said channel (Column 3, lines 43-45); 
wherein when said flip cover is pressed downwardly by a downward force, said resilient stopper is moved sidewardly to open up said channel, and when the downward force is released from said flip cover, said resilient stopper is sidewardly moved back to its original position so as to close said channel (see fig. 4, when the cover is pressed by the cat 27 moves sidewardly, for instance the end of 27 has moved left of its originally closed position); and 
an excrement collection drawer 19 provided in said accommodating space of said toilet body and positioned under said opening of said channel.

Matsuo et al. teaches, in the analogous art of pet toilets, a lower container 4 defining an accommodating space with an excrement collection drawer 41 removable from said accommodating space (Paragraph [0026], lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet toilet device as disclosed by Hammond and add the lower container defining an accommodating space with an excrement collection drawer removable from said accommodating space below the flip cover in order to make it easier to empty the excrement (Paragraph [0026], lines 24-26).

    PNG
    media_image1.png
    474
    617
    media_image1.png
    Greyscale

Regarding claim 2, Hammond and Matsuo et al. teach the pet toilet device, as recited in claim 1 as stated above. Hammond further teaches wherein said toilet body further comprises a step 15 arranged thereon adapted for a pet to climb up onto said flip cover of said toilet body so as to apply downward force thereon by means of a weight of a pet (Column 2, lines 58-60).

Regarding claim 4, as best understood, Hammond and Matsuo et al. teach the pet toilet device, as recited in claim 1 as stated above. Hammond further teaches wherein said resilient stopper further comprises a connecting bar 29 connected between said flip cover and said resilient stopper (fig. 4), a resilient element arranged below said flip cover (41 below 35 which is part of the flip cover), a ball track arranged on said connecting bar (where element 33 is disposed is considered a track that engages ball 33), and a ball transfer unit (33) arranged on a side of said channel at a position corresponding to said ball track (fig 4), such that said resilient element, said ball transfer and said ball transfer unit are configured to transfer a downward force at said flip cover into a sideward force at said resilient stopper (fig. 4).

Response to Arguments
Applicant's arguments filed 10/03/2021 have been fully considered but they are not persuasive. 
	Applicant argued that Hammond fails to teach the resilient stopper moving sidewardly.
This is not found persuasive because as noted above the orientation of resilient stopper 27 of Hammond is down and to the side of it’s original position. There is in fact sideward movement of the element 27 and the claims do not limit to only sideward movement, especially when considering the comprising limitation. Furthermore, the sideward movement is rejected as per 112a above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to the state of the art of cat litter boxes including resilient members which are actuated to remove animal feces from the box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619